DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's preliminary amendment filed on 10/04/2019 is acknowledged.
Claims 1-7 and 20-27 are pending. 


3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 4-7 and 21-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 4-7 are indefinite, because in each of the claims, the resolution step is inconsistent with the preamble.
In claims 4 and 5, the preamble is recited as a method of producing a “PD-L1 binding polypeptide,” whereas the resolution is recited as “producing a polypeptide that binds to PD-L1 and the additional target.”
Likewise in claims 6 and 7 reciting the same preamble, the resolution steps are “allowing the non-immunoglobulin to bind to PD-L1” and allowing the polypeptide to form a stable helical structure,” respectively.

(ii) Claim 27 is indefinite in the recitation of “a CTLA4 protein, a fibronectin type III domain, and the like,” because the criteria for inclusion in or exclusion from the genus of “like” members are not defined.



In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6. Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of a polypeptide capable of specifically binding to human PD-L1 and blocking the interaction of PD-L1 and PD1, wherein the polypeptide consists of the amino acid sequence of SEQ ID NO: 4.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, 

SEQ ID NO: 4 is the amino acid sequence of CDR3 of camelid single domain antibody (sdAb) KN035, as disclosed at page 2 of the specification, and is 18 amino acid residues in length, as disclosed in the Sequence Listing.  KN035 specifically binds to human PD-L1 and blocks the interaction of PD-L1 and PD1, as further disclosed in the specification.

The experimental results described in Example 2 of the specification indicate that the CDR3 sequence of KN035 can confer the ability to bind PD-L1 and block its PD-1 interaction when grafted onto a non-PD-L1-binding sdAb.  Further, both CDR1 and CDR2 of KN035 can be replaced with respective CDRs from a different antibody, without significantly affecting the ability of KN035 to bind PD-L1 and block its PD-1 interaction.  In other words, CDR3 of KN035, when present in its native location within the structure of a camelid single domain antibody, is sufficient for both the binding and blocking activities of the single domain antibody.

A person of skill in the art would have been aware that the CDR3 polypeptide must adopt a specific three-dimensional structure to be able to bind to the cognate epitope.  Indeed, the specification discloses at page 37 that “the CDR3 loop adopts one short a-helix and a short 310 helix which is unique amongst sdAbs. The short alpha-helix of CDR3 loop is held to the strand C of KN035 by an additional disulfide bond (SS2: Cys33-Cys113) (FIG. 3), while the CDR3 loop is further stabilized by its hydrophobic interaction with the body of KN035.”  Based on this description, a skilled artisan would readily conclude that as an isolated polypeptide of 18 amino acids, in the absence of the sdAb structural elements required for its proper folding, the CDR3 of SEQ ID NO: 4 would not be able to adopt the conformation necessary for binding to PD-L1.   Based on these considerations, an ordinary artisan would reasonably conclude that experimentation required to make a polypeptide consisting of SEQ ID NO: 4 and 


7. Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of a method for producing a PD-L1 binding polypeptide comprising chemically modifying a polypeptide consisting of SEQ ID NO: 4.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claim recites a single method step of “chemically modifying” a polypeptide, without imposing any limitations on the nature of the modifications.  Thus the claim encompasses all possible chemical modifications, including both known and those yet to be discovered, a genus so vast as to be beyond the ability of those skilled in the art to enumerate the constituent species.

As addressed in section 6 above, an isolated polypeptide consisting of SEQ ID NO: 4 is almost certainly devoid of ability to bind to PD-L1.  The specification does not appear to provide relevant guidance or direction as to the nature of chemical 



8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by each one of AdisInsight: Trials (Jul 19, 2016) and Business Wire (30 Nov 2016), as evidenced by the present specification.

Each of these documents teaches anti-PD-L1 antibody KN035, which comprises the amino acid sequence of SEQ ID NO: 4, as evidenced by the present specification at pages 36-37, bridging paragraph.  Although the documents do not specify the amino acid sequence of the KN035 antibody, the sequence was inherent their teachings as it is an inherent property of the antibody.  “[I]f the prior art teaches the identical chemical In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Accordingly, claim 1 is anticipated.


10. Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by each of US 20180291103 and US 20180327494, both to Xu et al. (see each document in its entirety).

These publications teach anti-PD-L1 antibodies which comprise amino acid sequences identical to instant SEQ ID NO: 1 (see score), which comprises CDR3 of SEQ ID NO: 4, thereby anticipating instant claim 1.



11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


12. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 15748421, published as US 20180327494 (mentioned in section 10 above).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by at least claim 36 of the ‘421 application, which recites a PD-L1-binding VHH of SEQ ID NO: 28, identical to instant SEQ ID NO: 1.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


double patenting as being unpatentable over the claims of copending application USSN 16/645064, published as US 20210162061.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by at least claim 7 of the ‘064 application, which recites anti-PD-L1 antibody KN035.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


14. Claims 1-2 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17038863 (published as US 20210246210) and USSN 17229392 (published as US 20210095031).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the cited applications.

The tow applications have identical copending claims; in particular, claim 17 recites PD-L1-binding domains of SEQ ID NOS: 12 and 13, and claim 23 recites a polypeptide chain of SEQ ID NO: 48.  Instant SEQ ID NO: 1 is identical to SEQ ID NO: 13 of the copending applications, and Instant SEQ ID NO: 15 is identical to SEQ ID NOS: 12 and 48 of the copending applications (see SCORE).

Instant SEQ ID NO: 15 comprises CDR3 of SEQ ID NO: 4, but not CDR2 of SEQ ID NO: 3, which is replaced with CDR2 of Pertuzumab, as described at page 44 of the specification.  Accordingly, claim 2 is also anticipated by the claims 17 and 23 of the referenced copending applications.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


15. Conclusion: no claim is allowed.


16. The following prior art is cited of record but not presently relied upon:
US 20200010528 discloses a polypeptide of SEQ ID NO: 216, which comprises instant SEQ ID NO: 4 (see SCORE).


17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644